Exhibit 10.1

WAIVER AND THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS WAIVER AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of July 30, 2003, is made by and among GEO SPECIALTY
CHEMICALS, INC. (“Borrower”), certain financial institutions party to the Credit
Agreement referred to below (the “Lenders”), DEUTSCHE BANK TRUST COMPANY
AMERICAS f/k/a BANKERS TRUST COMPANY, in its capacity as administrative agent
(the “Administrative Agent”), and US BANK NATIONAL ASSOCIATION, in its capacity
as documentation agent (“Documentation Agent”).

 

 

BACKGROUND

 

A.  Borrower, the Lenders, the Administrative Agent, and Documentation Agent are
parties to that certain Amended and Restated Credit Agreement dated as of May
31, 2001, as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of May 14, 2002 and that certain Second Amendment to
Amended and Restated Credit Agreement dated as of April 14, 2003 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”).

 

B.  Borrower is not in compliance with certain provisions of the Credit
Agreement, in each case as set forth on Schedule A hereto (collectively, the
“Scheduled Defaults”).

 

C.  Borrower has requested that the Administrative Agent and the Lenders waive
the Scheduled Defaults to permit Borrower to consummate the Senior Notes
Financing (as defined herein) and amend the Credit Agreement in certain respects
as set forth herein.

 

D.  The Administrative Agent and the Lenders are willing, to waive the Scheduled
Defaults and to amend the Credit Agreement, subject to the terms and conditions
of this Agreement.

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the recitals herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

 

SECTION   1.    DEFINITIONS

 

1.1.    Defined Terms.    Unless otherwise specified herein, capitalized terms
used in this Agreement shall have the meanings ascribed to them by the Credit
Agreement.

 

1.2.    Other Defined Terms.    The following terms used in this Agreement shall
have the meanings set forth below:

 

“Senior Notes Financing” means the issuance by Borrower of unsecured senior
non-cash interest pay notes to Charter Oak and/or its Affiliates in an aggregate
principal amount of not less than $6,100,000 with a final maturity date no
earlier than February 1, 2008, on terms and conditions reasonably satisfactory
to the Administrative Agent and the Required Lenders (collectively, the “Senior
Notes”).

 

“Waiver Period” means the period beginning at the Effective Time and ending on
the Waiver Termination Date.

 

1



--------------------------------------------------------------------------------

“Waiver Termination Date” means the earliest to occur of (a) 5:00 p.m. (New York
time) on August 22, 2003, (b) the date upon which a Waiver Termination Event
occurs or (c) the date upon which the Administrative Agent shall have received
or should have been provided with the notice provided for in Section 6.2 of this
Agreement.

 

“Waiver Termination Events” means (a) the occurrence and continuance of any
Event of Default other than a Scheduled Default, (b) any representation made by
Borrower under or in connection with this Agreement shall prove to be false in
any material respect when made, (c) the breach by Borrower of any covenant in
this Agreement, or (d) any payment by Borrower or any of its Subsidiaries with
respect to the Senior Subordinated Notes or any other Indebtedness which is
expressly subordinated to the Obligations.

 

 

SECTION   2.    WAIVER; REINSTATEMENT

 

2.1.    Waiver.    During the Waiver Period, the Administrative Agent and the
Lenders hereby waive the Scheduled Defaults; provided, however, that, such
waiver shall be automatically revoked to the extent a Waiver Termination Event
has occurred and is continuing.

 

2.2.    Effect of Termination of Waiver Period.    If, at the expiration of the
Waiver Period, a Default or Event of Default would be in effect, but for the
terms of this Agreement, such Default or Event of Default shall be reinstated as
of the Waiver Termination Date (as if this Agreement had not been entered into)
and the Lenders shall have all rights and remedies in respect thereof.

 

 

SECTION   3.    AMENDMENTS TO CREDIT AGREEMENT.    The Credit Agreement is, as
of the Effective Time (or at such other time as may be specified below), hereby
amended as follows:

 

3.1.    Interest (Section 1).    In the event that Borrower fails to consummate
the Senior Notes Financing on or prior to August 29, 2003, Section 1.08(c) of
the Credit Agreement shall be amended and restated in its entirety as follows:

 

“(c)  Notwithstanding the rates of interest specified herein, upon the
occurrence and during the continuance of an Event of Default, the Borrower
agrees to pay interest on all outstanding Obligations, payable on demand, at a
fluctuating rate per annum equal to the rate otherwise in effect with respect to
such Obligations, plus two percent (2.0%).”

 

3.2.    Events of Default (Section 9).    (a) Section 9.03 of the Credit
Agreement is hereby amended by renumbering clause (b) therein to be clause (c)
and adding a new clause (b) thereto as follows: “(b) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 6.2 of the Third Amendment,”

 

(b)    New subsection 9.03(c) of the Credit Agreement is hereby amended by
inserting the words “or (b)” after the reference to “(a)” appearing in the
parenthetical therein.

 

(c)    The proviso contained in the parenthetical in the last paragraph of
Section 9 of the Credit Agreement is amended by inserting, prior to the
reference therein to Section 9.05, the words: “Section 9.03(b) or.”

 

3.3.    Section 10 (Definitions).    Section 10 of the Credit Agreement is
hereby amended by adding the following definition of “Third Amendment” thereto
in appropriate alphabetical order as follows:

 

2



--------------------------------------------------------------------------------

“Third Amendment” shall mean that certain Waiver and Third Amendment to Amended
and Restated Credit Agreement dated as of July 30, 2003 among the Borrower, the
Lenders and the Administrative Agent.”

 

 

SECTION   4.    BORROWINGS

 

4.1.    Availability of Loans.    During the Waiver Period, notwithstanding
anything to the contrary in the Credit Agreement, no Lender shall be obligated
to make any new Revolving Loans, Swingline Loans or issue any new Letter of
Credit.

 

 

SECTION   5.    REPRESENTATIONS AND WARRANTIES

 

5.1.    Representations and Warranties.    In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, Borrower hereby represents
and warrants to the Administrative Agent and the Lenders, in each case after
giving effect to this Agreement, as follows:

 

(a)  Corporate Power and Authority.    Borrower has the full corporate power and
authority to execute, deliver and perform this Agreement and Borrower has taken
all necessary corporate action to authorize the execution, delivery and
performance by it of this Agreement.

 

(b)  Binding Obligation.    This Agreement has been duly executed and delivered
by Borrower and is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as the
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and general principles of equity.

 

(c)  Incorporation of Representations and Warranties from the Credit
Agreement.    After giving effect to this Agreement, the representations and
warranties contained in the Credit Agreement and the other Credit Documents are
true and correct in all material respects at and as of the Effective Time, with
the same effect as though made on such date, except (x) to the extent
specifically made with regard to a particular date, in which case such
representation and warranty is true and correct in all material aspects as of
such date, (y) as otherwise set forth on Schedule A hereto and (z) the
representation and warranty set forth in Section 6.10(c) of the Credit
Agreement.

 

(d)  No Violation or Conflict.    The execution, delivery and performance of
this Agreement by Borrower do not and will not violate any provision of the
certificate of incorporation or by-laws, any applicable law, statute, rule,
regulation, order, writ, injunction or decree of any court or Governmental
Authority having jurisdiction over it or any contractual provision to which it
is a party or to which it or any of its property is subject.

 

(e)  No Additional Consents Required.    No material order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any foreign or domestic governmental or public body or
authority, or any subdivision thereof, is required to authorize or is required
in connection with its execution, delivery and performance of this Agreement and
all agreements, documents and instruments executed and delivered pursuant to
this Agreement.

 

(f)  Absence of Default.    No Event of Default or Default will exist or be
continuing, except with respect to the Scheduled Defaults.

 

3



--------------------------------------------------------------------------------

(g)  Good Standing.    At the Effective Time, each Credit Party is a duly
organized and validly existing entity in good standing in its jurisdiction of
incorporation.

 

(h)  No Amendment to Bylaws.    A true and complete copy of the bylaws of each
Credit Party has been delivered to the Administrative Agent prior to or on the
date of this Agreement.

 

(i)  Perfection Certificates.    Without limiting any other representation or
warranty made in this Agreement, Borrower hereby represents and warrants that
each of it and its Subsidiaries has previously delivered to the Administrative
Agent a true and correct Perfection Certificate and each such Perfection
Certificate remains true and correct as of the date hereof.

 

 

SECTION   6.    COVENANTS

 

6.1.  Senior Notes Financing.    On or prior to August 22, 2003, Borrower shall
have consummated the Senior Notes Financing.

 

6.2.  Prior Notice.    Borrower shall give the Administrative Agent at least
five (5) Business Days notice prior to it or any other Credit Party making any
payment with respect to the Senior Subordinated Notes.

 

6.3.  Notices.    Borrower shall immediately notify the Administrative Agent of
its having knowledge that it or any Subsidiary has breached any term of this
Agreement or of the existence of any event which constitutes a Waiver
Termination Event.

 

 

SECTION   7.    CONDITIONS PRECEDENT

 

7.1.  Conditions to Effectiveness of Agreement.    This Agreement shall become
effective at 5:00 p.m. (New York time) on July 30, 2003 once the following
conditions precedent have been satisfied (the “Effective Time”):

 

(a)  Execution and Delivery of Agreement.    Borrower, the Administrative Agent
and the Required Lenders shall have executed and delivered this Agreement.

 

(b)  Charter Oak Commitment.    The Administrative Agent shall have received
duly executed documentation, which shall be satisfactory in form and substance
to the Administrative Agent and its counsel, evidencing Charter Oak’s commitment
to purchase the Senior Notes.

 

(c)  Other Documents and Actions.    The Administrative Agent shall have
received each of the following documents and/or confirmed the occurrence of the
following specified actions, as the case may be, each of which shall be
satisfactory in form and substance to the Administrative Agent and its counsel:

 

(1)  Officer’s Certificate.    A bringdown certificate of an officer of Borrower
in the form of Exhibit A attached hereto;

 

(2)  Subsidiary Guarantor Acknowledgement and Consent.    An Acknowledgement and
Consent in the form of Exhibit B attached hereto, duly executed and delivered by
each Subsidiary Guarantor;

 

4



--------------------------------------------------------------------------------

(3)  Charter Oak Acknowledgement and Consent.    An Acknowledgement and Consent
in the form of Exhibit C attached hereto, duly executed and delivered by Charter
Oak;

 

(4)  Litigation.    There shall be no actions, suits or proceedings pending or
threatened, to Borrower’s knowledge, which the Administrative Agent or the
Required Lenders shall determine could reasonably be expected to (i) have a
Material Adverse Effect or (ii) have a material adverse effect on the rights or
remedies of the Lenders hereunder or under any other Credit Document or on the
ability of any Credit Party to perform its respective obligations to the Lenders
hereunder or under any other Credit Document;

 

(5)  Corporate Proceedings.    All corporate and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Credit Documents shall be satisfactory in form and
substance to the Administrative Agent and the Administrative Agent shall have
received all information and copies of all documents and papers, including
records of corporate proceedings, governmental approvals, good standing
certificates and bring-down certificates, if any, which the Administrative Agent
or the Lenders reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper corporate or
Governmental Authorities; and

 

(6)  Other Matters.    Such other instruments, documents, certificates and
opinions in respect of such matters as the Administrative Agent may reasonably
request.

 

(d)  No Defaults.    After giving effect to this Agreement, no Event of Default
or Default under the Credit Agreement shall have occurred and be continuing,
except as otherwise set forth on Schedule A hereto.

 

(e)  Representations and Warranties.    After giving effect to this Agreement,
the representations and warranties of Borrower contained in this Agreement, the
Credit Agreement and the other Credit Documents shall be true and correct in all
material respects as of the Effective Time, with the same effect as though made
on such date, except (x) to the extent specifically made with regard to a
particular date, in which case such representation and warranty is true and
correct as of such date, (y) as otherwise set forth on Schedule A hereto, and
(z) the representation and warranty set forth in Section 6.10(c) of the Credit
Agreement.

 

(f)  Fees.    Borrower shall have paid all reasonable fees, costs and expenses
of the Administrative Agent, including, without limitation, the reasonable fees
and expenses of Winston & Strawn LLP.

 

(g)  Other Matters.    The Administrative Agent shall have received such other
instruments and documents as the Administrative Agent or the Required Lenders
may reasonably request in connection with the execution of this Agreement, and
all such instruments and documents shall be reasonably satisfactory in form and
substance to the Administrative Agent.

 

 

SECTION   8.    MISCELLANEOUS

 

8.1.  Miscellaneous.    The parties hereto hereby further agree as follows:

 

(a)  Costs, Expenses and Taxes.    Borrower hereby agrees to promptly pay all
reasonable fees, costs and expenses of the Administrative Agent incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

(b)  Counterparts.    This Agreement may be executed in one or more
counterparts, each of which, when executed and delivered, shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same document with the same force and effect as if the signatures of
all of the parties were on a single counterpart, and it shall not be necessary
in making proof of this Agreement to produce more than one (1) such counterpart.
A facsimile copy of a signature shall be deemed to be an original signature
page, regardless of whether an original signature page shall thereafter be
delivered.

 

(c)  Headings.    Headings used in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.

 

(d)  Integration.    This Agreement, the other agreements and documents executed
and delivered pursuant to this Agreement and the Credit Agreement constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof.

 

(e)  GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.

 

(f)  Binding Effect.    This Agreement shall be binding upon and inure to the
benefit of and be enforceable by Borrower, the Administrative Agent and the
Lenders and their respective successors and assigns. Except as expressly set
forth to the contrary herein, this Agreement shall not be construed so as to
confer any right or benefit upon any Person other than Borrower, the
Administrative Agent and the Lenders and their respective successors and
permitted assigns.

 

(g)  Limited Waiver.    Except as expressly provided herein, the execution and
delivery of this Agreement shall not: (i) constitute an extension, modification,
or waiver of any aspect of the Credit Agreement or the other Credit Documents;
(ii) extend the terms of the Credit Agreement or the due date of any of the
Obligations; (iii) give rise to any obligation on the part of the Administrative
Agent and the Lenders to extend, modify or waive any term or condition of the
Credit Agreement or any of the other Credit Documents; or (iv) give rise to any
defenses or counterclaims to the right of the Administrative Agent and the
Lenders to compel payment of the Obligations or to otherwise enforce its rights
and remedies under the Credit Agreement and the other Credit Documents. From and
after the Waiver Termination Date, the Administrative Agent and the Lenders
hereby expressly reserve all of their rights and remedies under the Credit
Documents and under applicable laws and shall be entitled to enforce the Credit
Documents according to their terms, as amended hereby.

 

(h)  Reference to and Effect on the Credit Agreement and other Credit
Documents.    The parties hereto agree and acknowledge that nothing contained in
this Agreement in any manner or respect limits or terminates any of the
provisions of the Credit Agreement or any of the other Credit Documents, other
than as expressly set forth herein and further agree and acknowledge that the
Credit Agreement and each of the other Credit Documents remain and continue in
full force and effect and are hereby ratified and confirmed. Except to the
extent expressly set forth herein, the execution, delivery and effectiveness of
this Agreement shall not operate as an amendment of any rights, power or remedy
of the Lenders or the Administrative Agent under the Credit Agreement or any
other Credit Document, nor constitute an amendment of any provision of the
Credit Agreement or any other Credit Document. No delay on the part of any
Lender or the Administrative Agent in exercising any of their respective rights,
remedies, powers and privileges under the Credit Agreement or any of the Credit
Documents or partial or single exercise thereof, shall constitute an amendment
thereof. On and after the Effective Time each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,”

 

6



--------------------------------------------------------------------------------

“herein” or words of like import, and each reference to the Credit Agreement in
the Credit Documents and all other documents delivered in connection with the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby. Borrower acknowledges and agrees that this Agreement constitutes
a “Credit Document” for purposes of the Credit Agreement. None of the terms and
conditions of this Agreement may be changed, waived, modified or varied in any
manner, whatsoever, except in accordance with Section 12.12 of the Credit
Agreement.

 

(i)    RELEASE.    BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM THE ADMINISTRATIVE AGENT OR ANY LENDER. BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE AGENT AND EACH
LENDER, AND THE ADMINISTRATIVE AGENT’S AND EACH LENDER’S RESPECTIVE AFFILIATES,
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AGREEMENT IS
EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST THE ADMINISTRATIVE
AGENT OR ANY OF ITS AFFILIATES, ANY LENDER, OR AGAINST THEIR RESPECTIVE
AFFILIATES, PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS,” INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER CREDIT
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT. NOTWITHSTANDING
THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 8.1(i) SHALL BE CONSTRUED TO
LIMIT OR WAIVE ANY CLAIMS, DEFENSES OR CAUSES OF ACTION THAT BORROWER MAY HAVE
AGAINST CITICORP USA, INC. OR ANY OF ITS AFFILIATES, PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS OR ASSIGNS RELATING TO ANY HEDGE AGREEMENTS BETWEEN
BORROWER AND SUCH PERSONS.

 

(j)  Severability of Provisions.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

(f/k/a BANKERS TRUST COMPANY),

Individually as a Lender and as Agent

By:

 

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

 

 

GEO SPECIALTY CHEMICALS, INC.

By:

 

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

 

8



--------------------------------------------------------------------------------

Schedule A

 

Scheduled Defaults

 

The failure to pay interest under the Senior Subordinated Notes on the due date
but excluding any failure to pay such interest after giving effect any grace
periods applicable thereto.

 

The failure to comply with the Interest Coverage Ratio (Section 8.10) and the
Senior Leverage Ratio (Section 8.11(b)) for the period ending June 30, 2003.

 

Section references on this Schedule A refer to sections of the Credit Agreement,
unless otherwise specified herein.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF

OFFICER’S CERTIFICATE

 

I,                     , a duly qualified and acting officer of GEO Specialty
Chemicals, Inc., an Ohio corporation (“Borrower”), hereby certify that I am an
Authorized Officer of Borrower and further certify on behalf of Borrower that:

 

1.    This Certificate is furnished pursuant to Section 7.1(c)(1) of the Waiver
and Third Amendment to Amended and Restated Credit Agreement, dated as of the
date hereof (the “Agreement”), among Borrower, the Administrative Agent and the
financial institutions thereto. Unless otherwise defined herein, any capitalized
terms used herein have the meanings set forth in the Agreement.

 

2.    After giving effect to the Agreement, the representations and warranties
of Borrower and the other Credit Parties contained in the Agreement, the Credit
Agreement and the other Credit Documents shall be true and correct in all
material respects as of the Effective Time, with the same effect as though made
on such date, except (x) to the extent specifically made with regard to a
particular date, in which case such representation and warranty is true and
correct as of such date, (y) as otherwise set forth on Schedule A to the
Agreement and (z) the representation and warranty set forth in Section 6.10(c)
of the Credit Agreement.

 

3.    After giving effect to the Agreement, no Event of Default or Default will
exist or be continuing, except as otherwise set forth on Schedule A to the
Agreement.

 

4.    The conditions set forth in Section 7 of the Agreement to be satisfied by
Borrower have been fully satisfied or waived.

 

IN WITNESS WHEREOF, I have hereunto signed my name this 30th day of July, 2003.

 

 

GEO SPECIALTY CHEMICALS, INC.

By:

 

--------------------------------------------------------------------------------

Its:    

--------------------------------------------------------------------------------

 

10



--------------------------------------------------------------------------------

EXHIBIT B

 

 

FORM OF

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges that it has reviewed the terms and
provisions of that certain Amended and Restated Credit Agreement dated as of May
31, 2001, as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of May 14, 2002 and that certain Second Amendment to
Amended and Restated Credit Agreement dated as of April 14, 2003 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) by and among Borrower, the Administrative Agent and the
Lenders; capitalized terms used herein without definition have the meaning
ascribed thereto in the Credit Agreement and this Waiver and Third Amendment to
Amended and Restated Credit Agreement (the “Agreement”) and consents to the
amendment of the Agreement pursuant to this Agreement and the other matters
contemplated under the Agreement.

 

The undersigned hereby acknowledges and agrees that any of the Credit Documents
to which it is a party or otherwise bound shall continue in full force and
effect and that all of its obligations thereunder shall be valid and enforceable
and shall not be impaired or affected by the execution or effectiveness of this
Agreement. The undersigned represents and warrants that all representations and
warranties applicable to it contained in the Agreement as amended by this
Agreement and the Credit Documents to which it is a party or otherwise bound are
true, correct and complete in all material respects on and as of the Effective
Time, to the same extent as though made on and as of that date (except to the
extent that such representations and warranties specifically relate to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date or were modified by any delivery of a Perfection
Certificate subsequent to the date of the Credit Agreement). The undersigned
acknowledges and agrees that the provisions of Section 8.1(i) of the Agreement
are incorporated herein by reference and shall apply mutatis mutandis to the
undersigned as if it were Borrower thereunder.

 

The undersigned acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Agreement, the undersigned is not required by
the terms of the Agreement or any other Credit Document to consent to the
amendment of the Agreement effected pursuant to this Agreement and (ii) nothing
in the Agreement or this Agreement or any other Credit Document shall be deemed
to require the consent of the undersigned to any future amendment of the
Agreement or any other Credit Document.

 

IN WITNESS WHEREOF, the undersigned has caused this Acknowledgement and Consent
to the Waiver and Third Amendment to Amended and Restated Credit Agreement to be
duly executed and delivered by its proper and duly authorized officer as of this
30th day of July, 2003.

 

[signature page follows]

 

11



--------------------------------------------------------------------------------

 

GEO SPECIALTY CHEMICALS LIMITED By: GEO SPECIALTY CHEMICALS, INC. its Sole
Member

By:

 

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

 

12



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledge that they have reviewed the terms and
provisions of that certain Amended and Restated Credit Agreement dated as of May
31, 2001, as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of May 14, 2002 and that certain Second Amendment to
Amended and Restated Credit Agreement dated as of April 14, 2003 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) by and among Borrower, the Administrative Agent and the
Lenders; capitalized terms used herein without definition have the meaning
ascribed thereto in the Credit Agreement and this Waiver and Third Amendment to
Amended and Restated Credit Agreement (the “Agreement”) and consent to the
amendment of the Agreement pursuant to this Agreement and the other matters
contemplated under the Agreement.

 

The undersigned hereby acknowledge and agree that any of the Credit Documents
(including the Support Agreement and the Subordination and Intercreditor
Agreement) to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or affected by the execution or
effectiveness of this Agreement. The undersigned hereby acknowledge and agree
that the provisions of Section 8.1(i) of the Agreement are incorporated herein
by reference and shall apply mutatis mutandis to the undersigned as if they were
Borrower thereunder.

 

The undersigned acknowledge and agree that (i) notwithstanding the conditions to
effectiveness set forth in this Agreement, the undersigned is not required by
the terms of the Agreement or any other Credit Document to consent to the
amendment of the Agreement effected pursuant to this Agreement and (ii) nothing
in the Agreement or this Agreement or any other Credit Document shall be deemed
to require the consent of the undersigned to any future amendment of the
Agreement or any other Credit Document.

 

IN WITNESS WHEREOF, the undersigned have caused this Acknowledgement and Consent
to the Waiver and Third Amendment to Amended and Restated Credit Agreement to be
duly executed and delivered by its proper and duly authorized officer as of this
30th day of July, 2003.

 

[signature page follows]

 

13



--------------------------------------------------------------------------------

 

CHARTER OAK PARTNERS

By: Fine Partners, L.P., Managing Partner

By:

 

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

 

 

CHARTER OAK PARTNERS CAPITAL PARTNERS, L.P.

By: North Fairfield, L.L.C., General Partner

By:

 

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

 

 

14